DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application, filed on 03/14/2019, claims priority to Application No. 201821025602 filed in India on 07/09/2018. Claims 1-15 are pending and have been examined.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 03/14/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 2-5 are objected to because of the following informalities: “processor implemented method” should be “processor-implemented method” in claims 2-5.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2, 7, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the plurality of parameters in the reduced-dimensional time series" (emphasis added) in line 1-2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the plurality of parameters in the reduced-dimensional time series" has been interpreted as "a plurality of parameters in the reduced-dimensional time series".
Claim 7 recites the limitation "the plurality of parameters in the reduced-dimensional time series" (emphasis added) in line 1-2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the plurality of parameters in the reduced-dimensional time series" has been interpreted as "a plurality of parameters in the reduced-dimensional time series".
Claim 12 recites the limitation "the plurality of parameters in the reduced-dimensional time series" (emphasis added) in line 1-2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the plurality of parameters in the reduced-dimensional time series" has been interpreted as "a plurality of parameters in the reduced-dimensional time series".

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al. (“Abnormal Event Detection in Videos using Spatiotemporal Autoencoder”) in view of Xu et al. (US 10,311,704 B1) and further in view of MALHOTRA et al. (US 2016/0299938 A1).
Regarding Claim 1,
Chong et al. teaches A processor-implemented method, comprising (pg. 11 last paragraph to pg. 13 first paragraph: “We also present a run-time analysis on our proposed abnormal event detection system, on CPU (Intel Xeon E5-2620) and GPU (NVIDIA Maxwell Titan X) respectively” teaches a processor-implemented method): 
receiving, at an input layer, a multi-dimensional time series corresponding to a plurality of parameters of an entity (202) (Figure 1 and caption: “Figure 1: Our proposed network architecture. It takes a sequence of length T as input, and output a reconstruction of the input sequence” teaches an input layer of a multi-layer neural network receives an input video sequence as input; pg. 10 third paragraph: “UCSD Ped1 dataset has 34 training and 36 testing video clips, where each clip contains 200 frames. The videos consist of groups of people walking towards and away from the camera. UCSD Ped2 dataset has 16 training and 12 testing video clips, where the number of frames of each clip varies. The videos consist of walking pedestrians parallel to the camera plane. Anomalies of the two datasets include bikers, skaters, carts, wheelchairs and people walking in the grass area” teaches the training data set consists of video clips (sequences) wherein each sequence is formed by multiple frames 
obtaining, using a dimensionality reduction model, a reduced-dimensional time series from the multi-dimensional time series via an at least one feedforward layer (pg. 5 Section 3.2: “We propose a convolutional spatiotemporal autoencoder to learn the regular patterns in the training videos. Our proposed architecture consists of two parts- spatial autoencoder for learning spatial structures of each video frame, and temporal encoder-decoder for learning temporal patterns of the encoded spatial structures” teaches the first component of the neural network structure is the spatial autoencoder (see Figure 1), which consists of two convolutional layers (correspond to feedforward layers); pg. 5 Section 3.2.1 and 3.2.2 to pg. 7: “Autoencoders, as the name suggests, consist of two stages: encoding and decoding. It was first used to reduce dimensionality by setting the number of encoder output units less than the input...The primary purpose of convolution in case of a convolutional network is to extract features from the input image. Convolution preserves the spatial relationship between pixels by learning image features using small squares of input data...Suppose that we have some n × n square input layer which is followed by the convolutional layer. If we use an m × m filter W, the convolutional layer output will be of size (n−m + 1) × (n−m + 1)” teaches the spatial autoencoder (corresponds to dimensionality reduction model) processes the input video sequence (multi-dimensional time series) to produce a reduced-dimensional time series; Figure 1 teaches the original inputs of 10 frames of images that are 227 x 227 (size n x n) are processed by the filter in first convolutional layer of the spatial autoencoder, which is 55 x 55 (size m x m), therefore the resulting output of size (n−m + 1) × (n−m + 1) would be reduced-dimensional data compared to the input),
...estimating, by using a recurrent neural network (RNN) encoder-decoder model, the multi-dimensional time series using the reduced-dimensional time series obtained by the dimensionality reduction model (206) (Figure 1 and pg. 5 Section 3.2: “We propose a convolutional spatiotemporal autoencoder to learn the regular patterns in the training videos. Our proposed architecture consists of two parts- spatial autoencoder for learning spatial structures of each video frame, and temporal encoder-decoder for learning temporal patterns of the encoded spatial structures” teaches the second component of the neural network structure is the temporal encoder-decoder that processes reduced-dimensional time series output of the spatial autoencoder (dimensionality reduction model); Figure 2 and caption: “The temporal encoder-decoder model has 3 convolutional LSTM (ConvLSTM) layers” teaches the temporal encoder-decoder is a convolutional LSTM, which corresponds to recurrent neural network (RNN) encoder-decoder model; Figure 1 further teaches that the temporal encoder-decoder (RNN encoder-decoder model) is used in the process of reconstructing the input video sequence, which corresponds to estimating the multi-dimensional time series by using the RNN encoder-decoder model);
simultaneously learning, by using the estimated multi-dimensional time series, the dimensionality reduction model and the RNN encoder-decoder model to obtain a multilayered sparse neural network (208) (pg. 10 Section 4.2: “We train the model by minimizing the reconstruction error of the input volume. We use Adam optimizer to allow it taking the role of setting the learning rate automatically based on the models weight update history” teaches the model of Figure 1, including the temporal encoder-decoder in the form of convolutional LSTM (corresponds to RNN encoder-decoder model) and the spatial autoencoder (corresponds to dimensionality reduction model), is trained based on minimizing the reconstruction error of the decoding results (corresponds to error associated with the reconstructed, or estimated, video sequence) from the original inputs, thus rendering the temporal encoder-decoder and spatial autoencoder are simultaneously trained (learned) as part of the model of Figure 1, which corresponds to a multilayered sparse neural network; also see pg. 5 Section 3.2.1 and pg. 7 Section 3.2.4);
computing, by using the multi-layered sparse neural network, a plurality of error...corresponding to at least one time instance of the multi-dimensional time series by performing a pg. 10 Section 4.2: “We train the model by minimizing the reconstruction error of the input volume. We use Adam optimizer to allow it taking the role of setting the learning rate automatically based on the models weight update history” and pg. 9 Section 3.3 “The reconstruction error of all pixel values I in frame t of the video sequence is taken as the Euclidean distance between the input frame and the reconstructed frame” teach the model of Figure 1 (corresponds to multi-layered sparse neural network) is trained to minimize reconstruction error of the input volume (corresponds to computing error corresponding to the input multi-dimensional time series) by calculating the distance between input frame and reconstructed frame (corresponds to comparing input and estimated data)); and
generating at least one anomaly score based on the plurality of the error...(212) (pg. 9 Section 3.3 Equation (14) teaches generating abnormality scores (corresponds to anomaly score) based on the computed errors).
Chong et al. does not appear to explicitly teach wherein connections between the input layer and the feedforward layer are sparse to access at least a portion of the plurality of parameters (204).
However, Xu et al. teaches wherein connections between the input layer and the feedforward layer are sparse to access at least a portion of the plurality of parameters (204) (Col. 8 lines 58-67: “To improve neural network efficiency, convolution operates to eliminate less important connections, causing image processing to become computationally manageable by filtering connections by proximity. A convolutional neural network restricts connections so that a neuron of the network only accepts inputs from a small subsection of a given image layer (for example, 3x3x1 or 5x5x1 pixels). Accordingly, the image is divided into manageable portions to promote greater efficiency in processing for overall visual image recognition” teaches eliminating less important connections at the convolution layer of a neural network, thus rendering the connections between input layer and convolutional layer (feedforward layer) to be sparse such that a neuron only accepts inputs from a small Fig. 3 teaches that in a convolutional neural network, the convolutional layer is located after the input layer).
Chong et al. and Xu et al. are analogous art to the claimed invention because they are directed to data analysis using neural networks.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Xu et al. to the disclosed invention of Chong et al.
One of ordinary skill in the arts would have been motivated to make this modification in order “[t]o improve neural network efficiency, convolution operates to eliminate less important connections, causing image processing to become computationally manageable by filtering connections by proximity. A convolutional neural network restricts connections so that a neuron of the network only accepts inputs from a small subsection of a given image layer (for example, 3x3x1 or 5x5x1 pixels). Accordingly, the image is divided into manageable portions to promote greater efficiency in processing for overall visual image recognition” (Xu et al. Col. 8 lines 58-67).
Chong et al. in view of Xu et al. does not appear to explicitly teach a plurality of error vectors... the plurality of the error vectors.
However, MALHOTRA et al. teaches a plurality of error vectors...the plurality of the error vectors (pg. 1 [0005]: “an anomaly detection system is provided...compute an error vector for each point from the first set of points in the first time-series data to obtain a first set of error vectors, wherein each error vector from the first set of error vectors comprises one or more prediction errors” teaches computing error vectors to represent prediction errors for detecting an anomaly in time series data).
Chong et al., Xu et al., and MALHOTRA et al. are analogous art to the claimed invention because they are directed to data analysis using neural networks.

One of ordinary skill in the arts would have been motivated to make this modification in order to leverage the computation of error vectors to “[force] the LSTM network to learn the normal usage patterns via the joint distribution of the prediction errors” (MALHOTRA et al. pg. 3 [0031]).
Regarding Claim 6,
Claim 6 recites analogous limitations as claim 1 and is rejected under the same rationale as claim 1.
Xu et al. further teaches A system comprising: a memory (102) storing instructions; one or more communication interfaces (106); and one or more hardware processors (104) coupled to the memory (102) via the one or more communication interfaces (106), wherein the one or more hardware processors (104) are configured by the instructions to (Fig. 4 and Col. 10 lines 54-64: “FIG. 4 is a schematic diagram of a vehicle control unit 110 according to an embodiment of the disclosure. The vehicle control unit 110 is a suitable platform for implementing the disclosed embodiments as described herein. The vehicle control unit 110 may include a communication interface 402 for receiving and/or transmitting data; a processor, logic unit, or central processing unit (CPU) 404 to process the data; and memory 406 for storing data coupled to one another through a bus 408. The processor 404 is implemented by hardware and software” teaches processor coupled to memory via a communication interface; Col. 11 lines 15-17: “The memory (and/or memory element) 406 includes one 15 or more disks, tape drives, and solid-state drives and may be used as an over-flow data storage device, to store programs” teaches memory storing programs).
Chong et al. and Xu et al. are analogous art to the claimed invention because they are directed to data analysis using neural networks.

One of ordinary skill in the arts would have been motivated to make this modification in order “[t]o improve neural network efficiency, convolution operates to eliminate less important connections, causing image processing to become computationally manageable by filtering connections by proximity. A convolutional neural network restricts connections so that a neuron of the network only accepts inputs from a small subsection of a given image layer (for example, 3x3x1 or 5x5x1 pixels). Accordingly, the image is divided into manageable portions to promote greater efficiency in processing for overall visual image recognition” (Xu et al. Col. 8 lines 58-67).
Regarding Claim 11,
Claim 11 recites analogous limitations as claim 1 and is rejected under the same rationale as claim 1.
Xu et al. further teaches One or more non-transitory machine readable information storage mediums comprising one or more instructions which when executed by one or more hardware processors cause (Col. 11 lines 15-31 teaches non-transitory machine readable information storage mediums comprising one or more instructions; Col. 11 lines 55-65 teaches processor executing instructions).
Chong et al. and Xu et al. are analogous art to the claimed invention because they are directed to data analysis using neural networks.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Xu et al. to the disclosed invention of Chong et al.
.

Claims 2, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al. (“Abnormal Event Detection in Videos using Spatiotemporal Autoencoder”) in view of Xu et al. (US 10,311,704 B1) in view of MALHOTRA et al. (US 2016/0299938 A1) and further in view of YAN et al. (US 2019/0228110 A1).
Regarding Claim 2,
Chong et al. in view of Xu et al. in view of MALHOTRA et al. teaches processor implemented method of claim 1.
Chong et al. in view of Xu et al. in view of MALHOTRA et al. does not appear to explicitly teach wherein each of the plurality of parameters in the reduced-dimensional time series is a non-linear function of a subset of the plurality of parameters of the multi-dimensional time series.
However, YAN et al. teaches wherein each of the plurality of parameters in the reduced-dimensional time series is a non-linear function of a subset of the plurality of parameters of the multi-dimensional time series (pg. 1 [0003]: “A stateful, nonlinear embedding computer may receive the plurality of time-series measurements and execute stateful, nonlinear embedding to project the plurality of time-series measurements to a lower-dimensional latent variable space. In this way, redundant and irrelevant information may be reduced, and temporal and spatial dependence among the measurements may be captured” teaches the plurality of time-series measurements are processed by nonlinear embedding (corresponds to non-linear function) to produce a reduced-dimensional time series data; pg. 2 [0027]: “The measurements may be in the form of multivariate time series” teaches the time series can be multi-dimensional time series).
Chong et al., Xu et al., MALHOTRA et al., and YAN et al. are analogous art to the claimed invention because they are directed to data analysis using neural networks.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by YAN et al. to the disclosed invention of Chong et al. in view of Xu et al. in view of MALHOTRA et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage nonlinear embedding to produce a reduced-dimensional time series wherein “redundant and irrelevant information may be reduced, and temporal and spatial dependence among the measurements may be captured” (YAN et al. pg. 1 [0003]).
Regarding Claim 7,
Claim 7 recites analogous limitations as claim 2 and is rejected under the same rationale as claim 2.
Regarding Claim 12,
Claim 12 recites analogous limitations as claim 2 and is rejected under the same rationale as claim 2.

Claims 3, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al. (“Abnormal Event Detection in Videos using Spatiotemporal Autoencoder”) in view of Xu et al. (US 10,311,704 B1) in view of MALHOTRA et al. (US 2016/0299938 A1) and further in view of Wen et al. (“Learning Structured Sparsity in Deep Neural Networks”).
Regarding Claim 3,
Chong et al. in view of Xu et al. in view of MALHOTRA et al. teaches processor implemented method of claim 1.
Chong et al. in view of Xu et al. in view of MALHOTRA et al. does not appear to explicitly teach wherein the dimensionality reduction model comprises a plurality of feedforward layers with Least Absolute Shrinkage and Selection Operator (LASSO) sparsity constraint on plurality of parameters of the feedforward layers.
However, Wen et al. teaches wherein the dimensionality reduction model comprises a plurality of feedforward layers with Least Absolute Shrinkage and Selection Operator (LASSO) sparsity constraint on plurality of parameters of the feedforward layers (Figure 2 and caption: “The proposed structured sparsity learning (SSL) for DNNs. Weights in filters are split into multiple groups. Through group Lasso regularization, a more compact DNN is obtained by removing some groups. The figure illustrates the filter-wise, channel-wise, shape-wise, and depth-wise structured sparsity that were explored in the work” teach sparsity learning for deep neural networks wherein LASSO regularization (LASSO sparsity constraint) is applied on filter-wise, channel-wise, shape-wise, and depth-wise parameters of each layer of the deep neural network (see pg. 3 Section 3.1); pg. 5 Section 4.1: “LeNet: When applying SSL to LeNet, we constrain the network with filter-wise and channel-wise sparsity in convolutional layers to penalize unimportant filters and channels...In the table, LeNet 1 is the baseline and the others are the results after applying SSL in different strengths of structured sparsity regularization...LeNet 5 reduces the dimension that can be constrained by a 2 x 4 rectangle (size = 7)” teaches applying sparsity learning (which uses LASSO regularization) on a convolutional neural network with multiple convolutional layers (correspond to feedforward layers) wherein the convolutional neural network can be considered a dimensionality reduction model because convolutional operations can reduce dimensions of the input data).

It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Wen et al. to the disclosed invention of Chong et al. in view of Xu et al. in view of MALHOTRA et al.
One of ordinary skill in the arts would have been motivated to make this modification to leverage “Structured Sparsity Learning (SSL) method to directly learn a compressed structure of deep CNNs by group Lasso regularization during the training” because “SSL combines structure regularization (on DNN for classification accuracy) with locality optimization (on memory access for computation efficiency), offering not only well-regularized big models with improved accuracy but greatly accelerated computation” (Wen et al. pg. 2 first full paragraph).
Regarding Claim 8,
Claim 8 recites analogous limitations as claim 3 and is rejected under the same rationale as claim 3.
Regarding Claim 13,
Claim 13 recites analogous limitations as claim 3 and is rejected under the same rationale as claim 3.

Claims 4, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al. (“Abnormal Event Detection in Videos using Spatiotemporal Autoencoder”) in view of Xu et al. (US 10,311,704 B1) in view of MALHOTRA et al. (US 2016/0299938 A1) and further in view of Ide et al. (US 2019/0130659 A1).


Regarding Claim 4,
Chong et al. in view of Xu et al. in view of MALHOTRA et al. teaches processor implemented method of claim 1.
Chong et al. in view of Xu et al. in view of MALHOTRA et al. does not appear to explicitly teach further comprising: (a) classifying at least one time instance in the multi-dimensional time series as anomalous if the anomaly score is greater than a threshold, or (b) classifying at least one time instance in the multi-dimensional time series as normal if the anomaly score is less than or equal to the threshold.
However, Ide et al. teaches further comprising: (a) classifying at least one time instance in the multi-dimensional time series as anomalous if the anomaly score is greater than a threshold, or (b) classifying at least one time instance in the multi-dimensional time series as normal if the anomaly score is less than or equal to the threshold (Fig. 10 and pg. 9 [0102]: “Continuing, at 1020, a comparison is made, e.g., at the anomalous detection coordinator, comparing the computed overall anomaly score as(x) for the new sample against a pre-determined threshold value representative of the overall system (e.g., derived from historical anomalous values). Further, coordinator compares the computed variable-wise anomaly score a/(x) for the new sample against a corresponding pre-determined threshold, e.g., based on a quantile value for that variable. If the i-th score a/(x) for the new sample x exceeds a pre-determined threshold value, it is assumed that a part related to the i-th variable has a problem. At 1025, based on the comparisons, the coordinator determines whether an anomaly score has exceeded a corresponding threshold value. If no anomaly score has been to exceed a threshold, then it is assumed all the parts of all vehicles are operating under normal conditions and the model may be updated with the new data and/or the method returns to step 1005 to wait to receive new multivariate data samples” teach if a data sample has an anomaly score exceeding a threshold, then the data sample is considered anomalous (Fig. 10 Step 1030), and if the data sample does not have pg. 1 [0008]: “In one aspect, there is provided a method for anomaly detection when collectively monitoring a fleet of assets. The method comprises: receiving, using the one or more hardware processors, multivariate time-series data from plural sensors associated with each asset of a fleet of assets, the data representing multiple operational states associated with similar assets at a present time window” teaches the input data samples are from multivariate time series data (corresponds to time instance in multi-dimensional time series)).
Chong et al., Xu et al., MALHOTRA et al., and Ide et al. are analogous art to the claimed invention because they are directed to data analysis.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Ide et al. to the disclosed invention of Chong et al. in view of Xu et al. in view of MALHOTRA et al.
One of ordinary skill in the arts would have been motivated to make this modification to leverage the calculation of anomaly score to “indicate a possible malfunction with that asset and the system generates signals...indicating those asset(s) and corresponding score(s)...these signals may be automatically communicated to a Maintenance Planner module..., at a same or external computing system, which runs instructions for scheduling and prioritizing maintenance actions” (Ide et al. pg. 3 [0039]).
Regarding Claim 9,
Claim 9 recites analogous limitations as claim 4 and is rejected under the same rationale as claim 4.
Regarding Claim 14,
Claim 14 .
Claims 5, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al. (“Abnormal Event Detection in Videos using Spatiotemporal Autoencoder”) in view of Xu et al. (US 10,311,704 B1) in view of MALHOTRA et al. (US 2016/0299938 A1) in view of Ide et al. (US 2019/0130659 A1) and further in view of Calmon et al. (US 2020/0005096 A1).
Regarding Claim 5,
Chong et al. in view of Xu et al. in view of MALHOTRA et al. in view of Ide et al. teaches processor implemented method of claim 4.
Chong et al. in view of Xu et al. in view of MALHOTRA et al. in view of Ide et al. does not appear to explicitly teach wherein the threshold is learned based on a hold-out validation set while maximizing F-score, wherein the hold-out validation set comprises at least one normal time instance and at least one anomalous time instance of the multi-dimensional time series.
However, Calmon et al. teaches wherein the threshold is learned based on a hold-out validation set while maximizing F-score, wherein the hold-out validation set comprises at least one normal time instance and at least one anomalous time instance of the multi-dimensional time series (pg. 4 [0070]-[0072]: “The trained model can now be used to predict anomalies in previously unseen time-series. The test phase serves the purpose of evaluating model performance on new data sets. The test data set thus also includes labeled time-series data so that the F1-score can be computed in order to evaluate how the model generalizes to previously unseen data...In one or more embodiments, each new time-series in the test data set needs to be clustered into states, and a log-likelihood metric needs to be extracted for each of its samples...Thereafter, the histogram of log-likelihoods is computed and normalized. The histogram and a threshold value are given as inputs to the previously trained SVR, which will produce a prediction of the F1-score generated by that specific combination. This step is repeated across the predefined threshold range, and this will produce a curve that relates thresholds to predicted FI-scores for that particular histogram. Finally, the threshold that generates the maximum predicted F1-score is chosen as the threshold that separates anomalous data from regular data” teaches the threshold is learned based on analyzing how well the trained model performs on a test data set while maximizing a F1-score (corresponds to F-score) wherein the test data set includes regular data and anomalous data (corresponds to normal and anomalous data), thus rendering the reference’s test data set to correspond the claimed hold-out validation set; pg. 1 [0009] teaches multi-dimensional time-series data).
Chong et al., Xu et al., MALHOTRA et al., Ide et al., and Calmon et al. are analogous art to the claimed invention because they are directed to data analysis.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Calmon et al. to the disclosed invention of Chong et al. in view of Xu et al. in view of MALHOTRA et al. in view of Ide et al.
One of ordinary skill in the arts would have been motivated to make this modification to leverage an anomaly detection system that “provides a state detection process that automatically converges to a substantially best set of states for each particular time-series. Additionally, the separation of observations into normal and anomalous samples is turned into a general model that is, at the same time, capable of improving the separation parameters for each series (into, for example, anomalies and normal states)” (Calmon et al. pg. 4 [0077]).
Regarding Claim 10,
Claim 10 recites analogous limitations as claim 5 and is rejected under the same rationale as claim 5.
Regarding Claim 15,
Claim 15 recites analogous limitations as claim 5 and is rejected under the same rationale as claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: TAJIMA et al. (US 2018/0275642 A1) teaches an anomaly detection system that sets an anomaly detection threshold, which is relevant to Figs. 4A-4C of the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YING YU CHEN/               Examiner, Art Unit 2125